United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1253
                        ___________________________

    United States of America, for the use & benefit of Seedorff Masonry, Inc.

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

Archer Western Construction, LLC; Travelers Casualty and Surety Company of America

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                  ____________

                          Submitted: November 16, 2020
                            Filed: February 17, 2021
                                  [Unpublished]
                                 ____________

Before BENTON, ERICKSON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Seedorff Masonry, Inc. (“Seedorff) subcontracted with a general contractor,
Archer Western Construction, LLC (“Archer”), to provide the masonry work for a
project in Omaha, Nebraska. A dispute arose as to the quality of Seedorff’s work.
Even though Seedorff’s work was ultimately accepted, its payment applications went
unpaid during the dispute. Seedorff sued Archer and its surety, Travelers Casualty
and Surety Company of America, alleging unjust enrichment, violations of the Miller
Act, and violations of the Nebraska Construction Prompt Pay Act, Neb. Rev. Stat.
§ 45-1205. Negotiations ensued and, on April 12, 2019, Archer paid Seedorff
$759,077.76 to satisfy some of the unpaid payment applications (the “April 2019
payment”). The parties, unable to resolve their disputes over the other payment
applications, proceeded to a bench trial. The court1 awarded Seedorff the amounts
owed under the remaining unpaid payment applications (excluding amounts from
rejected change orders) as well as interest on those amounts. The court declined to
award interest on the April 2019 payment, concluding Seedorff had waived its claim
when it accepted the payment. On appeal, Seedorff argues the district court erred in
finding Seedorff had waived prejudgment interest on the April 2019 payment because
(1) the payment was a “partial settlement payment” and not a progress payment or a
final payment, and (2) it preserved its right to seek prejudgment interest in a
document entitled Partial Waiver and Release of Claims for Payment.

       Neb. Rev. Stat. § 45-1205 entitles a subcontractor to collect interest from a
contractor if a periodic or final payment “is delayed by more than thirty days after
receipt of a properly submitted periodic or final payment request.” The statute further
provides that “[a]cceptance of progress payments or a final payment shall release all
claims for interest on such payments.” The April 2019 payment satisfied some of the
payment applications that Seedorff submitted during the project. The satisfaction of
these applications constitutes a progress payment within the meaning of the statute.
While Seedorff points to the long delay in payment, this delay does not undermine the
district court’s conclusion that the express terms of the statute specify that acceptance
of a progress payment waives all claims for interest related to that payment. When



      1
       The Honorable Robert F. Rossiter, Jr., United States District Judge for the
District of Nebraska.

                                          -2-
Seedorff accepted the April 2019 payment, it waived any claim for interest on the
payment by operation of the statute.

       Seedorff’s argument that the parties preserved the issue of interest in the Partial
Waiver and Release of Claims for Payment signed by Seedorff on April 12, 2019, is
belied by a plain reading of the document.2 The document’s references to interest
simply state Seedorff’s position, as reflected by the use of the phrases “Seedorff does
not intend to waive” and “Seedorff further contends.” As to Archer, the document
specifically provided that Archer was “reserv[ing] the right to contest any and all
claims for interest that [we]re not released through this Partial Release of Claims for
Payment.” Setting aside the question of whether the provisions of § 45-1205 can be
modified by an agreement of the parties, under the unambiguous terms of the partial
release, Seedorff did not preserve a claim for prejudgment interest on the April 2019
payment.

      We affirm the judgment of the district court.
                      ______________________________




      2
       The Partial Waiver and Release of Claims for Payment is signed by only Allan
J. Hermsen, Seedorff’s Secretary/Treasurer. Seedorff asserts the parties negotiated
the language in this release and we assume for purposes of this appeal that the
language was approved by both parties, even though the document in the record does
not contain Archer’s signature.

                                           -3-